DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 3, it is unclear whether “a repeated activity” is different from line 1; thus, whether it should be “the repeated activity”.
In line 10, it is unclear whether “time boundaries” is different from lines 3-4; thus, whether it should be “the time boundaries”.

For claim 11:
In line 6, it is unclear whether “at least two segments” is different from line 3.

For claim 19:
In line 3, it is unclear whether “a repeated activity” is different from line 1; thus, whether it should be “the repeated activity”.

For claim 20:
In line 3, it is unclear whether “a repeated activity” is different from line 1; thus, whether it should be “the repeated activity”.

For claims 2-18:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sur et al. (US Patent Application Publication No. 2020/0160044) in view of Wolf et al. (US Patent Application Publication No. 2020/0065608).

Regarding claim 1, Sur teaches a method for recognizing repetitions of a repeated activity (Figs. 1-2, 13-14), the method comprising:
receiving, with a processor, first motion data corresponding to a first plurality of repetitions of a repeated activity (motion data corresponding to repetitive activities from a user are received [Abstract | Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]), [
identifying, with the processor, a salient segment of the first motion data corresponding to a motion of the repeated activity that occurs in all of the first plurality of repetitions (based on the acquired motion sensed data, it is determined specific key states which are relevant variables in the acquired motion data, thus being the salient segments [Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]);
receiving, with the processor, second motion data corresponding to a second plurality of repetitions of the repeated activity from a motion sensing system (for example, as in Fig. 1, second sensing data/tracking section is being acquired for user 112 to determine salient segments on repetitive activities based on the first plurality of repetitions from training section [Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]); and
identifying, with the processor, [(hence, the key states for the tracking section, being the salient segments in the tracking section for user 112 in the second plurality of motion data, are identified to be same salient segments similar to the segments from the first plurality of motion data [Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]).
However, Sur does not explicitly mention the first motion data including labels identifying time boundaries between each repetition in the first plurality of repetitions… time boundaries between each repetition in the second plurality of repetitions.
Wolf teaches, in a similar field of endeavor of motion systems, the following:
the first motion data including labels identifying time boundaries between each repetition in the first plurality of repetitions… time boundaries between each repetition in the second plurality of repetitions (for the disclosed motion system, repetitions of motions are determined where, for each of the different packets of sensed data, time windows/boundaries are established and identified [Paragraphs 9, 13, 35, 60, 65]. Hence, a person having ordinary skills in the art would recognize that in the Sur’s disclosure, the key states are being generated under time boundaries).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion system (as taught by Sur) by identifying time boundaries (as taught by Wolf) for the purpose of enabling automated counting of movements (Wolf – Paragraph 8).

Regarding claim 10, Sur further teaches the method according to claim 1, the receiving the second motion data further comprising:
receiving, with the processor, the second motion data as a stream of measured motion data from the motion sensing system (the received data from user 112 is from capture devices, which are understood to be in a streaming way [Paragraph 59]); and
storing the stream of measured motion data of the second motion data in a buffer implemented on the memory (each of the streams are stored in buffer memory [Paragraph 168]).

Regarding claim 11, Sur in view of Wolf further teach the method according to claim 10, the identifying the time boundaries further comprising:
detecting, with the processor, at least two segments of the second motion data in the buffer that are most similar to the salient segment of the first motion data (in Sur, the key states for the tracking section, being the salient segments in the tracking section for user 112 in the second plurality of motion data, are identified to be same salient segments similar to the segments from the first plurality of motion data [Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]); and
determining, with the processor, at least one of the time boundaries located between at least two segments of the second motion data in the buffer (hence, in Wolf, for the disclosed motion system, repetitions of motions are determined where, for each of the different packets of sensed data, time windows/boundaries are established and identified [Paragraphs 9, 13, 35, 60, 65]. Hence, a person having ordinary skills in the art would recognize that in the Sur’s disclosure, the key states are being generated under time boundaries).

Regarding claim 16, Sur in view of Wolf further teach the method according to claim 11, the identifying the time boundaries further comprising:
repeatedly performing, as further motion data of the second motion data is stored in the buffer, the (i) detecting the at least two segments of the second motion data in the buffer and (ii) the determining the at least one of the time boundaries between at least two segments of the second motion data in the buffer (hence, as per claim 11, Wolf performs iteration of the disclosed process [Paragraphs 62, 65]).

Regarding claim 17, Sur further teaches the method according to claim 1, further comprising: storing, in a memory, metadata of the first motion data, the metadata including the salient segment of the first motion data (the sensed data is being stored, for example, in Fig. 1 at the physical activity model 110 [Paragraphs 55, 154]).

Regarding claim 18, Wolf further teaches the method according to claim 1, further comprising at least one of: outputting, with an output device, the time boundaries between each repetition in the second plurality of repetitions (the time boundaries/scales are identified, thus outputted, for each of the detected sensed motion data [abstract | Paragraphs 35, 39, 60, 65]).

Regarding claim 19, Sur teaches a method for determining metadata of a repeated activity (Figs. 1-2, 13-14), the method comprising:
receiving, with a processor, first motion data corresponding to a first plurality of repetitions of a repeated activity (motion data corresponding to repetitive activities from a user are received [Abstract | Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]), [
identifying, with the processor, a salient segment of the first motion data corresponding to a motion of the repeated activity that occurs in all of the first plurality of repetitions (based on the acquired motion sensed data, it is determined specific key states which are relevant variables in the acquired motion data, thus being the salient segments [Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]); and
storing, in a memory, metadata of the first motion data, the metadata including the salient segment of the first motion data (the sensed data is being stored, for example, in Fig. 1 at the physical activity model 110 [Paragraphs 55, 154]).
However, Sur does not explicitly mention the first motion data including labels identifying time boundaries between each repetition in the first plurality of repetitions.
Wolf teaches, in a similar field of endeavor of motion systems, the following:
the first motion data including labels identifying time boundaries between each repetition in the first plurality of repetitions (for the disclosed motion system, repetitions of motions are determined where, for each of the different packets of sensed data, time windows/boundaries are established and identified [Paragraphs 9, 13, 35, 60, 65]. Hence, a person having ordinary skills in the art would recognize that in the Sur’s disclosure, the key states are being generated under time boundaries).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion system (as taught by Sur) by identifying time boundaries (as taught by Wolf) for the purpose of enabling automated counting of movements (Wolf – Paragraph 8).

Regarding claim 20, Sur teaches a method for recognizing repetitions of a repeated activity (Figs. 1-2, 13-14), the method comprising:
storing, in a memory, metadata of first motion data (the sensed data is being stored, for example, in Fig. 1 at the physical activity model 110 [Paragraphs 55, 154]) corresponding to a first plurality of repetitions of a repeated activity (motion data corresponding to repetitive activities from a user are received [Abstract | Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]), the metadata including a salient segment of the first motion data corresponding to a motion of the repeated activity that occurs in all of the first plurality of repetitions (based on the acquired motion sensed data, it is determined specific key states which are relevant variables in the acquired motion data, thus being the salient segments [Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]);
receiving, with the processor, second motion data corresponding to a second plurality of repetitions of the repeated activity from a motion sensing system (for example, as in Fig. 1, second sensing data/tracking section is being acquired for user 112 to determine salient segments on repetitive activities based on the first plurality of repetitions from training section [Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]);
identifying, with the processor, [(hence, the key states for the tracking section, being the salient segments in the tracking section for user 112 in the second plurality of motion data, are identified to be same salient segments similar to the segments from the first plurality of motion data [Paragraphs 6, 31, 34, 36, 41, 43-45, 49, 58-59, 61, 72, 75, 77, 82, 104, 122]); [
.
However, Sur does not explicitly mention time boundaries between each repetition in the second plurality of repetitions… and outputting, with an output device, the time boundaries between each repetition in the second plurality of repetitions.
Wolf teaches, in a similar field of endeavor of motion systems, the following:
time boundaries between each repetition in the second plurality of repetitions (for the disclosed motion system, repetitions of motions are determined where, for each of the different packets of sensed data, time windows/boundaries are established and identified [Paragraphs 9, 13, 35, 60, 65]. Hence, a person having ordinary skills in the art would recognize that in the Sur’s disclosure, the key states are being generated under time boundaries)… and outputting, with an output device, the time boundaries between each repetition in the second plurality of repetitions (the time boundaries/scales are identified, thus outputted, for each of the detected sensed motion data [abstract | Paragraphs 35, 39, 60, 65]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion system (as taught by Sur) by identifying time boundaries (as taught by Wolf) for the purpose of enabling automated counting of movements (Wolf – Paragraph 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633